EXHIBIT 10.19
 
AGREEMENT BETWEEN
FEDERAL PRISON INDUSTRIES, INC.
AND
IX ENERGY, INC.
 
Solar Panel Manufacture
 
THIS AGREEMENT is entered into this 19th day in June, 2008, by and between
Federal Prison Industries, Inc., with principal offices located at 320 First
Street NW, Building 400, 6th Floor, Washington, DC 20534, (hereinafter referred
to as "FPI" or trade name "UNICOR") and IX Energy, Inc., with principal offices
located at 419 Lafayette Street, 6th Floor, New York, NY 10003 (hereinafter
referred to as "IX").
 
WHEREAS, IX desires to obtain the assembly and production of solar panels and
the fabrication and assembly of frames and other support assemblies, which
panels shall be sold to various Federal civilian and military government
customers of IX and UNICOR; and
 
WHEREAS, UNICOR has established the capability and capacity to assemble and
produce solar panels and desires to provide such production work to IX for the
sale of solar panels to Federal civilian and military government customers of IX
and UNICOR;
 
WHEREAS, UNICOR and IX desire to enter into an Agreement whereby UNICOR will
establish one or more dedicated production line(s) and provide assembly and
production of solar panels to IX and other related work as specified herein;
 
WHEREAS, both parties agree to conduct the program in an effort to seek to
repatriate jobs to the maximum extent possible that otherwise would be performed
offshore, and to concentrate on the creation of work experiences and
environments for inmates that will provide training and meaningful job
opportunities upon release into society.
 
NOW THEREFORE, UNICOR and IX, in consideration of the promises and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, agree as follows:
 
1. Work in Support of Solar Panel Assembly. Production and Other Related Work
 
1.1 Solar Panels. During the term of this Agreement, UNICOR shall provide work
in connection with the assembly and production of solar panels, including, but
not limited to, receiving and inspecting incoming materials; performing quality
control inspections on materials received from IX or other vendors and
suppliers, and recording such data; documenting materials and quantities
received; soldering, framing, wiring and assembling; packaging; inspecting and
performing quality control inspections on finished products and recording such
data; shipping completed items; and on-going related warranty and repair,
upgrade and replacement work as specified and instructed by IX; and other
related work to support the assembly and production of solar panels on an
as-agreed upon and as-needed basis by the parties (hereinafter referred to as
the "Services").

 
 


 

--------------------------------------------------------------------------------

 




 
1.2 Location of Assembly and Production of Solar Panels. UNICOR shall provide
the work to assembly and produce the solar panels and other related work through
the use of inmate workers (hereinafter referred to as "inmates") at the UNICOR
factory in Otisville, New York and other UNICOR factories that UNICOR may deem
appropriate, and non-inmate employees (hereinafter referred to as "Staff") who
shall provide supervisory and administrative support as well as security for the
operations.
 
1.3 Location of Fabrication of Framing and Support Structures. UNICOR shall
provide the work to fabricate and assemble the frames and other support
assemblies for the solar panels at the UNICOR factory at FCI Pekin or other
UNICOR factories that UNICOR may deem appropriate.
 
1.4 Insurance. IX shall maintain insurance coverage for all supplies and
materials that it supplies to UNICOR and that are used in fulfilling this
agreement as well as any other liability insurance necessary for IX to fulfill
this agreement. To the degree that any supplies, materials and work cannot be
insured by IX because the supplies, materials or work do not belong to or are
not the product of IX, IX shall not be held liable for any acts, omissions,
product omission, product defects or any other conduct or actions of FPI's Staff
or Inmates in connection with the assembly and production of-solar panels and
the fabrication and assembly of frames and other support assemblies or any
warranty work related thereto.
 
1.5 Design Changes. Any design or production change(s) must be reviewed and
approved by both parties and UNICOR or IX shall provide supporting documentation
to implement the change(s).
 
1.6 Evaluation. UNICOR shall conduct an assessment of the work involved in
supporting the assembly, and production of solar panels and related work at
times that are convenient to both parties to evaluate customer satisfaction and
ensure that the projects are manufactured, packed and shipped as required, and
that warranty work and services are performed in accordance with warranty work
for UNICOR's Department of Defense electronics products and services or
comparable standards of the Underwriters Laboratories.
 


 
Page 2 of 15

--------------------------------------------------------------------------------

 


 


 
1.7 Personnel..  Subject to Bureau of Prisons policy, UNICOR will select a
workforce of inmates from the prison population at the site of the factory(ies)
where the assembly, production, and fabrications will occur. IX may bring its
personnel to the factory(ies), subject to the rules and policies of the Bureau
of Prisons for such admissions, for the purposes of communicating with the line
managers and inspecting and evaluating the assembly, production and fabrications
and quality control,
 
2. Sales Programs. The parties agree that there shall be two separate and
distinct sales and marketing programs for the sales of the solar panels, frames
and support assemblies.
 
2.1 Program One. Under Program One, UNICOR shall assemble and produce solar
panels and fabricate and assemble frames and other support assemblies (the
"Products"). IX shall actively market to and solicit customers, prepare customer
proposals, and aid customers in obtaining project financing. Under Program One
 
2.1.1 IX will notify UNICOR of all solar panel opportunities for the Federal
government prior to bidding or proposing on those projects. UNICOR has the sole
authority to decide whether to pursue, or contract for, any Federal job. If
UNICOR decides not to pursue or contract for a Federal job, IX may notify
another manufacturer of the proposed project.
 
2.1.2 IX shall accept Federal government orders and purchase the products from
UNICOR in fulfillment of the orders. IX shall invoice the customers and shall
make payment to UNICOR within five (5) days after payment is received from the
customer.
 
2.1.3 Pricing. Pricing shall be $0.55 per watt for panel fabrication plus the
price of the photovoltaic cells shall also be added to the price of the unit.
Pricing shall be subject to quarterly review of actual costs in comparison to
the original costing parameters, with adjustments and the mutual agreement by
both parties. Pricing does not include delivery.
 
2.1.4 Submission of Purchase Orders. IX shall submit Advance Purchase Orders and
forecasts and Final Delivery Orders in writing to the UNICOR Program Manager for
each job requested in support of the solar panels. All Purchase Orders shall be
consistent with the customer delivery order and include at a minimum the exact
quantity of solar panels ordered by IX, the applicable billable rate, customer
contract number, customer delivery order number and due date.
 


 
Page 3 of 15

--------------------------------------------------------------------------------

 

 
2.1.5 Invoicing and Payment Terms. Upon shipping of finished products for
delivery to a location specified by the customer for each order, the UNICOR
factory issuing the product shall also forward to IX certain invoicing documents
consisting of a copy of the order number, a Packaging List by the order numbers,
a Bill of Lading, and an invoice. A copy of the order number and other invoicing
documents shall also be forwarded to IX. The copy of the order number generated
by UNICOR may serve as IX's invoice to the government customer. UNICOR shall
render an invoice every thirty days for services rendered to IX'S designated
Contract Administrator, at IX for all items produced and costs incurred under
this Agreement, via email to an address provided by IX, with payment due in full
within five (5) days after payment is received from the customer. UNICOR shall
invoice IX quantities consistent with the applicable government purchase order.
Also, within five (5) days of receipt by IX of any prepayment received from
Federal customers on goods provided pursuant to this agreement, IX will also
forward to UNICOR its fair portion of the advance or prepayment on those items
produced or costs incurred. And further, within five (5) days of receipt by IX
of any termination costs paid by Federal customers on goods or services provided
pursuant to this agreement, IX will also forward to UNICOR its fair portion of
the termination costs received. IX shall use its best efforts to receive payment
from customers.
 
2.1.6 Payment. Payment to UNICOR shall be made by check or electronic fund
transfer to the following address: Federal Prison Industries, P.O. Box 11890,
Lexington, KY 40578-1890.
 
2.1.7 Disputes. If a dispute exists concerning an item included in the invoice,
IX shall notify UNICOR within ten (10) business days of the date of receiving an
invoice or a dispute notice from the customer, whichever is later, that a
dispute exists concerning the item. Penalties for failure to meet delivery dates
will be a negotiated item. Pursuant to 31 USC 3711, 31 CFR 900-904, FPI is
required to report the status of open accounts to outside credit agencies. An
assessment of interest, penalties, and administrative costs is required on any
debt in excess of 30 days. Debts in excess of 180 days shall be turned over to
the U.S. Treasury for collection/offset. Unless otherwise specified, all charges
are exclusive of taxes.
 
2.2 Program Two. Under Program Two, IX may act as the sales agent for UNICOR.
UNICOR may identify potential customers and refer the customers' names and other
identifying information to IX. UNICOR and IX may work together to prepare
customer proposals and to aid customers in obtaining project financing. Under
Program Two
 
2.2.1 UNICOR shall sell the Products directly to the customers. Upon receiving
payment from the customers, UNICOR shall pay IX a Service Fee as set forth
below:
 
 


 
Page 4 of 15

--------------------------------------------------------------------------------

 

 
2.2.2 Pricing. Unicor shall pay IX a Service Fee equal to 25% of the net
earnings per project. Large scale projects over 5 megawatts would be negotiated
on a project-by-project basis.
 
2.2.3 Payment Terms. Unicor shall make payment due in full within five (5) days
after payment is received from the customer.
 
2.2.4 Payment. Payment to IX shall be made by check or electronic fund transfer
to an address to be provided.
 
2.2.5 Documents. Under Program Two, Unicor shall provide IX with a copy of all
purchase orders, order confirmations, invoices, and other purchase documents so
that IX may accurately track all orders placed, confirmed, and shipped pursuant
to this Program Two, when applicable.
 
3. Term of Agreement and Termination
 
3.1 Term of Agreement. This Agreement shall be for a term of five years,
commencing on the Effective Date (which shall be defined as the date the first
shipment of assembled units is received IX or to a designated government
customer).
 
3.2 Warranty Work. FPI shall perform warranty, replacement, upgrade and repair
work for IX and its commercial and Government customers during the term of the
warranties and contractual obligations of the sales and supply contracts and
agreements, as specified in Section of this Agreement entitled Manufacturer's
Warranty.
 
3.3 Termination of Agreement. This Agreement may be terminated prior to the
production of the required number of solar panels as follows:
 
3.3.1 By written agreement by both parties to terminate this agreement, to be
effective sixty (60) days after said agreement to terminate or as otherwise
agreed. IX shall be responsible for payment of all solar panels pursuant to the
terms set forth above produced during the period following notice of
termination. IX shall be responsible for payment of all inmate work performed
during the period following notice of termination and shall pay any other
related costs incurred pursuant to this Agreement, following notice of
termination. The parties agree to work together in good faith to determine the
amount of any remaining inventory and to sell the remaining inventory and apply
the proceeds of said sale to the cost of the inmate work as set forth in the
preceding sentence.
 


 
Page 5 of 15

--------------------------------------------------------------------------------

 


 
3.3.2 By written 180-day prior notification by either party sent return receipt
to the other party. UNICOR, however, may terminate earlier if one of the
following conditions apply: (i) if UNICOR is directed to terminate by the
Attorney General; (ii) if required by order of a U.S. Court; (iii) if required
by Executive Order; or (iv) if required by Act of Congress. IX shall be
responsible for payment of all inmate work performed during the period following
notice of termination and shall pay any other related costs incurred pursuant to
this Agreement, following notice of termination. If termination occurs, UNICOR
will complete any IX work in process or offset the cost to complete any IX work
in process located in UNICOR facilities at the time of termination.
 
3.3.3 Either party may terminate this agreement upon the occurrence of a default
or a material breach by the other party subject to and as provided in Section 6.
 
3.3.4 IX may terminate this Agreement in the event that the Government
terminates any purchase order or other contract for solar panels for convenience
or default.
 
3.4 Machinery, Tooling and Equipment. Unless otherwise agreed to in advance in
writing, UNICOR shall be responsible for the acquisition, installation and
operation of all machinery, tooling and equipment necessary for the production
of the solar panels as specified in Appendix A of this Agreement. IX shall use
its best efforts to obtain favorable pricing for UNICOR of the machinery,
tooling and equipment from the manufacturers and suppliers.
 
3.5 Return of Property. Upon the expiration of this Agreement, each party shall
return any equipment, machinery, tools, documents, information and any other
property provided and owned by the other party
 
  4. Non-Exclusive Nature of Agreement.
 
4.1 Both parties agree that this is not an exclusive agreement between UNICOR
and IX to provide the items described herein. However, UNICOR agrees that it
will offer IX the nonexclusive right to negotiate a contract to sell and market
to U.S. government customers, any and all solar panels and related products
assembled and manufactured under this agreement, and will maintain an on-going
capability to perform warranty work during the term of any such warranty. UNICOR
retains the right to subcontract with other companies and to sell the solar
panels directly to Federal agencies. However, UNICOR agrees not to use any
design specifications provided by IX when subcontracting with other companies or
when selling directly to Federal agencies.
 
 


 
Page 6 of 15

--------------------------------------------------------------------------------

 


 
  5. Representations. Warranties and Limitations of Liability.
 
  5.1 Each of the parties represents and warrants to the other as follows
 
5.1.1 it has all requisite power and authority (corporate and otherwise) to
enter into this Agreement and has duly authorized by all necessary action the
execution and delivery hereof by the officer or individual whose name is signed
on its behalf below; and
 
5.1.2 the execution and delivery of this Agreement and the performance of its
obligations hereunder do not and will not conflict with or result in a breach of
or a default under its respective organization instruments or any agreement,
instrument, order, law or regulation applicable to it or by which it may be
bound, and
 
5.1.3 this Agreement has been duly and validly executed and delivered by it and
constitutes its valid and legally binding obligation, enforceable in accordance
with its terms.
 
5.2 UNICOR's Representations and Warranties
 
5.2.1 UNICOR Represents and warrants that, with the exception of institutional
emergencies and other unforeseen circumstances associated with management of a
prison, that
 
5.2.1.1 UNICOR will make available the work force necessary to meet the
requirements of IX; and
 
5.2.1.2 UNICOR shall be responsible for freight charges to the end customer from
the factory location and for any miscellaneous packaging material (strapping,
shrink wrap, etc.) used to ship the final items to the customer. UNICOR shall
ship all items in accordance with requirements stated in the contract and/or
purchase order, and applicable rules and regulations that govern labeling and
disclosure of country of origin; and
 
5.2.1.3 UNICOR may utilize the materials provided by IX to offset material and
manufacturing defects to ensure the quantity ordered by IX is manufactured as
specified and ordered; and
 
5.2.1.4 UNICOR shall obtain from IX or other sources all parts and components to
produce the solar panels according to the most recent specifications and
standards of the Department of Defense, Underwriters Laboratories, or ISO
worldwide as appropriate for each order. UNICOR shall be responsible for
conforming its production methods and operations to meet the standards, and
shall bear the costs of testing of compliance with the applicable standards; and


 
Page 7 of 15

--------------------------------------------------------------------------------

 


 


 
5.2.1.5 Upon request, UNICOR shall submit a weekly inventory of materials and
work in progress to IX including parts components, work in progress and finished
panels. UNICOR shall also provide on-line access to its management tracking
system on its customer support webpage; and
 
5.2.1.6 UNICOR shall first deliver twenty (20) preproduction solar panels for
inspection, testing and acceptance by IX within ninety days of the execution of
this agreement. Upon acceptance by IX, UNICOR shall deliver a second one hundred
(100) solar panels for approval, followed by a third one thousand (1,000) solar
panels and a fourth three thousand (3,000) solar panels, followed by five
thousand (5,000) solar panels, all of which shall be delivered for testing and
acceptance within one hundred twenty (120) days from initial receipt by UNICOR
of materials. Thereafter, UNICOR shall deliver ten thousand (10,000) solar
panels each month so long as materials to make the solar panels are received by
UNICOR at least ten (10) days prior to the month due to customer.
 
  5.3    IX's Representations and Warranties
 
5.3.1 IX Represents and warrants that
 
5.3.1.1  It shall provide UNICOR, at prices mutually agreed to by the parties,
with all the supplies and materials, including the solar cells, from IX approved
sources necessary to complete the work to fabricate and assemble the panels to
the most recent specifications, unless UNICOR obtains the supplies at a more
competitive price from another source; and
 
5.3.1.2 It shall supply UNICOR, if needed, the most recent specifications,
contract modifications, any follow-up needed on requests for contract
modifications (e.g., determining if a requested modification is warranted), and
any other supplemental information needed to complete the solar panels under
this Agreement; and
 
5.3.1.3 It shall provide to UNICOR on a monthly basis sales forecasts and
summaries of the status of efforts to obtain Federal customers; and
 
5.3.1.4 It agrees to conduct inspections and acceptances of solar panels, at
times agreeable to UNICOR and IX, at FCI Otisville; and
 
5.3.1.5 It agrees to reimburse UNICOR for any shipping costs incurred.
 


 
Page 8 of 15

--------------------------------------------------------------------------------

 


 


5.4 Manufacturer's Warranty. UNICOR warrants that the solar panels it assembles
and manufactures shall be free of defects in materials and workmanship under
normal applications, use and service conditions, and that the solar panels shall
perform at least as rated capacity when shipped from UNICOR's factory. UNICOR
shall also warrant that its solar panels shall retain at least ninety percent
(90%) of rated capacity after ten years of service and eighty percent (80%)
after twenty-five years of service. UNICOR will, at its option, either repair or
replace the product, or refund the purchase price, if the product becomes
inoperable due to a defect in material or workmanship. This warranty does not
apply to any panels that in UNICOR's judgment has been subject to misuse,
neglect, or accident or which has been damaged through abuse, alteration,
improper installation or application, or negligence in use, storage,
transportation or handling, or repaired by anyone other than UNICOR. The
warranty does not cover any transportation costs for return of module or other
reshipment or any repaired or replaced panels, or cost associated with
installation, removal or reinstallation of panel. This warranty shall not apply
if the IX specifications or any materials IX provides are determined to be the
cause of a defect or the defect resulted from an act of God.
 
5.5 Consequential Damages. Except for parties' obligations contained in section
3.3 neither party shall have any liability to the other party with respect to
its obligations under this agreement for consequential, exemplary, or incidental
damages even if either party has been advised of the possibility of such
damages.
 
  6.     Default.
 
6.1 An event of default shall occur hereunder (i) if IX fails to pay any sum
when due after thirty (30) days past due; (ii) if either party fails to perform
or observe any material covenant or agreement to be performed or observed
herein; or (iii) either party becomes insolvent, bankrupt or unable to pay its
debts as such become due or files any debtor proceedings or shall take or have
taken against them (unless dismissed or stayed within 90 days of filing) in any
court pursuant to any statute either of the United States or any state a
petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of all or a portion of its property or
makes an assignment for the benefit of creditors, or petitions for or enters
into such an arrangement. For purposes of this Agreement, a material covenant
shall be defined as one stated in this Agreement, the breach of which would
likely cause the other party to suffer material harm to its business or
reputation. The defaulting party shall have thirty (30) days from receipt of
prior written notice specifying the default to cure such default. In the event
that the default is not cured within such thirty (30) day period, the non-
defaulting party shall have the right to immediately terminate this Agreement.
 
  7.     Proprietary Rights and Confidentiality.
 


 
Page 9 of 15

--------------------------------------------------------------------------------

 




 
7.1 Definition and Uses. The term "Confidential Information" shall mean any
information disclosed by one party to the other in connection with this
Agreement which is in written, graphic, machine readable, other tangible or oral
form. Without limitation, Confidential Information includes all business plans,
trade secrets, computer software, financial information, designs, the Data and
customer and dealer lists. Each party agrees that it will safeguard such
information by using the same degree of care and discretion that it uses to
prevent disclosure of its own information that it regards as confidential, but
in no event less than reasonable care. Any Confidential Information shall be
used solely for the purposes set forth in this Agreement and shall only be
disclosed to those employees having a need for access to such information in
order to effectuate the purposes of this Agreement and who have been informed of
the confidentiality provisions contained herein. Confidential information
disclosed by either party to the other shall be identified as such at the time
of disclosure, and a summary shall be attached to the non-disclosure agreement
currently in place and shall be incorporated by reference into this Agreement.
 
7.2 In the event that either party desires to disclose the other party's
Confidential Information to third party consultants or agents solely to
effectuate the purposes of this Agreement, that party shall obtain written
permission from the disclosing party and executed non-disclosure agreements from
each such consultant or agent which contains provisions that are comparable to
the ones contained in this Section. Both parties recognize that, as a public
agency, UNICOR may be required to provide information to the media or general
public without prior written notice to, or approval by, IX. Both parties agree
to the extent possible to provide notice to the other party prior to releasing
such information. Any media release about operations will be jointly
coordinated. Both parties agree to respect the other parties' interests in
communicating with the media.
 
7.3 Both parties agree that to the best of their knowledge the privacy rights
and obligations of IX for its. Federal income tax returns, Commerce Department
surveys and reports shall not be diminished or circumvented by section 7.1.
 
7.4 Exceptions. Confidential Information does not include any information which
at the time of disclosure is generally known by the public through no fault of
the receiving party, was in the receiving party's possession before receipt from
the disclosing party, was independently developed by the receiving party, was
disclosed under operation of law or is rightfully received by receiving party
from a third party without a duty of confidentiality. Notwithstanding the
termination or expiration of this Agreement, the parties shall continue to be
obligated to protect the confidentiality of any information provided hereunder
for a period of three (3) years after the termination or expiration of this
Agreement.
 


 
Page 10 of 15

--------------------------------------------------------------------------------

 

 
 
8.      Trademarks and Promotional Materials.
 
8.1 A party may not use the registered trademarks, service marks, logos, name or
any other proprietary designations of the other party without that party's prior
written consent, and shall submit to the other party for prior approval any
proposed advertising or promotional materials using such trademarks, service
marks, logos or name. Neither party will issue any publicity, advertisement,
promotion or other promotional statements concerning the subject matter of the
Agreement without the prior written consent of the other party. However, both
parties agree that the terms and conditions of this Agreement may be disclosed
to a bank or other financial institution or potential investor by IX for the
sole purpose of obtaining equity or debt financing, or line of commercial
credit. The parties agree that the country of origin disclosures shall be made
for solar panels made by UNICOR.
 
9.      Taxes.
 
9.1 IX shall be responsible for any applicable taxes for its operations,
including but not limited to applicable business or sales taxes and/or
employment taxes, social security taxes or unemployment insurance for its
employees. IX shall not be responsible for any tax liabilities incurred by
UNICOR as an assembler, manufacturer, and fabricator of solar panels and framing
and support structures.
 
10.     Alternative Dispute Resolution.
 
10.1 The parties to this Agreement agree to attempt in good faith to resolve any
conflicts, disputes, or claims arising out of this Agreement by negotiation
between senior executives or officials. All disputes and claims, arising under
or related to this agreement shall be decided by the Chief of Procurement for
Federal Prison Industries. If applicable, parties agree to consider the
utilization of Alternative Dispute Resolution (ADR) procedures in situations
concerning disputes between the parties.
 
11.    Relationship of the Parties.
 
11.1 This Agreement does not constitute a joint venture, partnership, consortium
or any other form of business arrangement or organization. UNICOR shall
undertake performing its obligations pursuant to this Agreement as an
independent contractor. Nothing contained herein or done pursuant to this
Agreement shall make UNICOR or its agents or employees the legal representative,
agent or employee of IX for any purpose whatsoever. It is expressly agreed and
understood that the benefits available to certain employees of IX, such as
Health Insurance, Disability Benefits, Pensions and Annuities, Death Benefits,
Savings Plans and others shall not be available to UNICOR staff or its workers.
IX shall perform its obligations pursuant to this Agreement as an independent
contractor. Nothing contained herein or done pursuant to this Agreement shall
make IX or its agents or employees the legal representative, agent or employee
of UNICOR for any purpose whatsoever. It is expressly agreed and understood that
the benefits available to certain employees of UNICOR such as Health Insurance,
Disability Benefits, Pensions and Annuities, Death Benefits, Savings Plans and
others shall not be available to IX employees. Each of the parties shall be
responsible for paying their employees' salaries and benefits. Any injuries
sustained by an inmate during the course of this Agreement shall be handled
pursuant to the Inmate Accident Compensation Act, 28 CFR 301.


 


 
Page 11 of 15

--------------------------------------------------------------------------------

 




 
12.    Assignment.
 
12.1 Neither party shall assign or subcontract to any other party all or any
part of this Agreement, its obligations hereunder, or any other interest herein
or any rights hereunder without the other party's prior written consent which
consent shall not be unreasonably withheld.
 
13.     Product Liability.
 
13.1 Except as may be otherwise provided for in this Agreement, IX agrees to
protect, defend, and hold harmless UNICOR or any employees or agents thereof,
for any product liability claim relating to the products in which work is being
performed if the item is made within the specifications provided by IX
 
14.     Federal Law to Apply.
 
14.1 This agreement will have been made, executed and delivered and will be
governed and construed for all purposes in accordance with the laws of the
Federal Government of the United States of America without giving effect to
conflict of laws provisions.
 
15.    Notice.
 
15.1 Unless otherwise provided herein, any notice, tender, or delivery to be
given hereunder by or to UNICOR and IX, shall be effected in writing and be sent
by a nationally recognized overnight delivery service to such party at the
address shown below or such address as a party may designate by notice as
provided herein:
 


 
Page 12 of 15

--------------------------------------------------------------------------------

 


 


 
To:
IX Energy, Inc.
 
X Energy, Inc.
711 Third Avenue
Suite 1505
New York, NY 10017
Attn: Mr. Steven Hoffman Phone No. (212) 476-0906
 
To:
UNICOR
 
Federal Prison Industries Inc. 320 First Street, NW
Building 400, 6th Floor
Washington, DC 20534
Attn: Mr. Chuck Darrin
Phone No. (202) 305-3734

 
16.    Rights to Inventions.


16.1 Inventions arising out of this Agreement that are solely conceived or
reduced to practice by one of the parties hereto shall remain the property of
the originating party. Inventions arising out of this Agreement that are jointly
reduced to practice by the parties hereto shall, at a minimum, be owned jointly
by the parties with each having an undivided one-half interest therein. However,
the parties may agree to have further negotiations in order to establish
ownership rights that are different from the above. This understanding is
subject to the rights of the U.S. Government, if any.
 
17.     Entire Agreement and Modifications.
 
17.1 Upon acceptance of this Agreement by both parties, this Agreement shall be
binding upon and inure to the benefit of the parties, shall constitute the
entire agreement between the parties and shall supersede all other oral or
written agreements or understandings between the parties concerning the subject
of this Agreement. THIS AGREEMENT MAY NOT BE MODIFIED, CHANGED OR AMENDED EXCEPT
BY A WRITTEN AMENDMENT SIGNED BY AN AUTHORIZED REPRESENTATIVE OF EACH PARTY.
 
18.    Waiver.
 
18.1 No action taken by either party shall be deemed to constitute a waiver of
compliance with any representation, warranty or covenant contained in this
Agreement unless such waiver is in writing and signed by a senior executive of
the waiving party. The waiver by a party of a breach of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach.
 
19.    Severability.
 
19.1 If any provision of this Agreement is for any reason held invalid, illegal,
void or unenforceable, all other provisions of this Agreement will remain in
full force and effect and the invalid, illegal, void or unenforceable provision
shall be replaced by a mutually acceptable valid, legal and enforceable
provision that is closest to the original intention of the parties.
 




 
Page 13 of 15

--------------------------------------------------------------------------------

 




 
20.    Headings.
 
20.1 The headings to the various sections of this Agreement are for convenience
and ease of reference only and do not define, limit, augment, or describe the
scope, content, or intent of this Agreement or any part or parts of this
Agreement.
 
21.    Two Counterparts. One Agreement.
 
21.1 This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
22.    Survival of Obligations.
 
THE PROVISIONS OF SECTIONS 3.2, 3.3, 3.5, 4.1, 5.4, 5.5, 7, 9, 10,11, 13, 14 and
16 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.
 


 
Page 14 of 15

--------------------------------------------------------------------------------

 


 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
FEDERAL PRISON INDUSTRIES, INC.
(UNICOR)
 
By:  /s/ Brad Beus                    
Name:  Brad Beus
Title:  General Manager
Date:  June 20, 2008
 
By:  /s/ Lisabeth L. Day        
Name:  Lisabeth L. Day
Title:  Procurement Chief
Date:  6/20/08
IX ENERGY, INC.
(IX)
By:  /s/ Steven Hoffman                
Name:  Steven Hoffman
Title:  Chief Executive Officer
Date:  June 19, 2008

 


 
 
 
 
 
 
 
 
Page 15 of 15 

--------------------------------------------------------------------------------

 